Case 1:20-cv-04849-GBD-JLC Document 15-3 Filed 08/18/20 Page 1 of 2




          Exhibit C
      Case 1:20-cv-04849-GBD-JLC Document 15-3 Filed 08/18/20 Page 2 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 TYLER MILLER,                                 )
                                               )   Case No.: 1:20-cv-04849
                Plaintiff,                     )
                                               )
 v.                                            )
                                               )   ORDER FOR ADMISSION
 BRIGHTSTAR ASIA, LTD,                         )   PRO HAC VICE OF FRANKIE
                                               )   N. SPERO
                Defendant.                     )
                                               )

       Upon the motion of Frankie N. Spero, to be admitted pro hac vice to represent Defendant,

Brightstar Asia, Ltd., in the above-entitled action, and upon the movant’s certification that the

movant is a member of good standing of the bar of the state of Tennessee, it is hereby,

       ORDERED, that Frankie N. Spero’s motion is granted, and he is admitted to practice pro

hac vice in the above-entitled action in the United States District Court for the Southern District

of New York. All attorneys appearing before this Court are subject to the Local Rules of this

Court, including the Rules governing discipline of attorneys.


Dated:___________________

                                             __________________________________________
                                             JAMES L. COTT
                                             UNITED STATES MAGISTRATE JUDGE
